PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $28,132.00 for coal miner teaching programs purchased by the respondent. No payment was made by the respondent due to the claimant’s failure to submit an invoice for the merchandise during the fiscal year in which it was ordered.
As the respondent’s Answer admits the validity and amount of the claim, and sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid, the Court makes an award of $28,132.00 to the claimant.
Award of $28,132.00.